DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       MARQUAN D. LAWSON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-897



                          September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Keith P. Spoto, Judge.

Marquan Lawson, pro se.



PER CURIAM.

     Affirmed.

SILBERMAN, BLACK, and SMITH, JJ., Concur.


Opinion subject to revision prior to official publication.